Citation Nr: 0724552	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  97-33 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
status post operative hernia repair with residual obturator 
and genital-femoral nerve entrapment, right lower extremity 
with peripheral neuropathy due to degenerative disc disease 
of the lumbar spine.

2.  Entitlement to an effective date earlier than December 
10, 1996 for the assignment of a 40 percent rating for status 
post operative hernia repair with residual obturator and 
genital-femoral nerve entrapment, right lower extremity with 
peripheral neuropathy due to degenerative disc disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran and B.K.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Regional Office (RO) in Oakland, California, which continued 
a rating of 20 percent for the veteran's disability.  
Following a November 2003 Board remand, the RO granted, in 
pertinent part, an increased rating of 40 percent for the 
above disability.  As discussed below, higher ratings are 
available for the veteran's nerve disability.  On a claim for 
an increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
benefit sought on appeal has not been fully granted, and 
since the veteran did not withdraw his claim of entitlement 
to a higher rating, the issue remains on appeal.

The veteran testified before the undersigned at a May 2003 
hearing at the RO.  A transcript has been associated with the 
file.

The issue of an earlier effective than December 10, 1996 for 
a grant of an increased rating of 40 percent for status post 
operative hernia repair with residual obturator and genital-
femoral nerve entrapment, right lower extremity with 
peripheral neuropathy due to degenerative disc disease of the 
lumbar spine is addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's status post operative hernia repair with 
residual obturator and genital-femoral nerve entrapment, 
right lower extremity with peripheral neuropathy due to 
degenerative disc disease of the lumbar spine has not been 
manifested by complete paralysis or severe incomplete 
paralysis with marked muscle atrophy. 

2.  The veteran's disability does not present an exceptional 
or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent 
for status post operative hernia repair with residual 
obturator and genital-femoral nerve entrapment, right lower 
extremity with peripheral neuropathy due to degenerative disc 
disease of the lumbar spine, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8528-8520 
(2006).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folders.  The Board has an obligation to provide 
reasons and bases supporting this decision, but is not 
required to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  

The Board must also assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  When VA receives a 
complete or substantially complete application for benefits, 
the VCAA requires that VA notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II)

Letters dated in August 2002 and March 2004 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The case arises 
from a December 1996 claim for benefits, and notice prior to 
initial adjudication was not possible.  Although these 
letters were not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in March 2004, he 
was provided two and a half years to respond with additional 
argument and evidence and the claim was readjudicated.  An 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in October 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2004 letter told him to inform VA if he had 
any other evidence that would support his claim and, if it 
was in his possession, to send it to VA.  In essence, the 
March 2004 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  

The Board also concludes that VA's duty to assist the veteran 
has been satisfied.  The veteran's service medical records 
and VA medical records are in the file.  Private medical 
records identified by the veteran have been obtained, to the 
extent possible.  The veteran's Social Security 
Administration disability records have been associated with 
the file.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he contended were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examination in 
1997, 1999, 2002, 2004 and 2005.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

The Board also concludes that the instructions of the 
September 2003 remand have been completed.  The relevant 
regulation regarding extraschedular ratings was included in 
the October 2006 supplemental statement of the case.  While 
the RO did not make a specific finding regarding 
extraschedular ratings, the RO did find that the veteran's 
ratings under the schedular provisions compensated his 
disability fully, which precludes the need for an 
extraschedular rating.  The Board concludes that this 
consideration is sufficient to satisfy the Board's remand 
instruction.  Stegall v. West, 11 Vet. App. 268 (1998).  

Because there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The veteran contends that he is entitled to a rating in 
excess of 40 percent for his peripheral nerve disorder of the 
right leg, described above as status post operative hernia 
repair with residual obturator and genital-femoral nerve 
entrapment, right lower extremity with peripheral neuropathy 
due to degenerative disc disease of the lumbar spine.  For 
the reasons that follow, the Board concludes that a higher 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran is rated under Diagnostic Code (DC) 8528-8520.  
(Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27.)  The maximum rating under DC 8528 for complete 
paralysis of the obturator nerve is 10 percent.  See 
38 C.F.R. § 4.124a.  The RO applied DC 8520, granting a 40 
percent rating.  Under DC 8520, moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted under DC 8520 for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

The veteran's disability has been evaluated a number of times 
over the years that this claim has been open.  He received VA 
examinations in January 1997, December 1999, August 2002, 
July 2004 and April 2005.  In addition numerous private 
treatment notes and statements from his private doctors have 
been submitted.  

In all of this evidence, there is no indication that the 
veteran has complete paralysis of the nerves of his leg.  The 
veteran continues to walk.  Complete paralysis of his leg is 
not reported at any of his various evaluations.  There is no 
foot drop, active movement below the knee remains possible, 
and flexion of the knee is retained.  There is no indication 
of atrophy at any of the veteran's evaluations or in his 
treatment records.  

The Board has considered both the veteran's testimony and 
evidence submitted by his wife and friends.  The Board 
acknowledges that the veteran has additional substantial 
disabilities that have been service connected, for which he 
is currently receives a 100 percent disability rating and 
special monthly compensation.  The Board must differentiate 
between those disabilities and the nerve disability currently 
on appeal.  The April 2005 VA examination noted that the 
veteran had diminished reflexes of 1+ below the waist and 
muscle strength of 3/5 throughout his legs.  The issue before 
the Board presently is confined to the nerves of the right 
leg.  

Although the veteran has peripheral neuropathy, as recognized 
by his high disability ratings, it is not shown that the 
disability on appeal is productive of severe incomplete 
paralysis with marked muscle atrophy.  Given the extent of 
his disabilities, the veteran retains a significant degree of 
function.  A December 2005 VA treatment record indicates that 
the veteran drove his pick-up truck to a VA clinic.  The 
physical therapist interviewing him indicated that he 
reported over 400,000 miles on the truck, which is equipped 
with a manual transmission.  In short, the evidence of record 
does not support a finding that the veteran has severe 
incomplete paralysis with marked muscular atrophy as 
contemplated for a rating in excess of 40 percent.  

The question of an extraschedular rating is a component of 
the veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  While the Board does not have 
the authority to grant an extraschedular evaluation in the 
first instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required).  The 
Board is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. at 339 (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The veteran has asserted that this disability causes pain and 
impairment, but such impairment is contemplated in the 
disability rating that has been assigned.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The veteran has not been 
employed recently, but as shown by his treatment notes and 
previously discussed, he retains a considerable degree of 
functioning.  His visits to VA for treatment occur several 
times per month, but, again, the veteran has additional 
disabilities that account for many, if not most, of these 
visits.  There is nothing in the record that indicates that 
the schedular criteria are inadequate to rate this 
disability.

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.  
As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for status 
post operative hernia repair with residual obturator and 
genital-femoral nerve entrapment, right lower extremity with 
peripheral neuropathy due to degenerative disc disease of the 
lumbar spine, is denied.


REMAND

While the current issue was on remand to the RO, the RO 
granted increased ratings and service connection for a 
variety of disabilities in a February 2006 rating decision.  
The veteran has submitted a January 2007 Notice of 
Disagreement as to the effective date of a grant of an 
increased rating of 40 percent for disability from status 
post operative hernia repair, the evaluation of which has 
been involved in this appeal.  The increased rating was made 
effective December 10, 1996.  The RO provided the veteran 
with VCAA notice on the claim in April 2007, prior to 
certification of the present appeal.  The claim must be 
remanded to allow the RO to provide the veteran with a 
statement of the case (SOC) on this issue.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  The issue will be returned to the Board after issuance 
of the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.


Accordingly, the case is REMANDED for the following action:

The veteran should be provided with a 
statement of the case as to the issue of 
an earlier effective date for a 40 percent 
rating for status post operative hernia 
repair with residual obturator and 
genital-femoral nerve entrapment, right 
lower extremity with peripheral neuropathy 
due to degenerative disc disease of the 
lumbar spine.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  .  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


